internal_revenue_service number release date index number ---------------------------- ------------------------ ---------------- --------------------------------------- in re ------------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-118077-06 date november legend decedent ------------------ spouse -------------------------- h -------------------------- j --------------------- country ----------- date ------------------------ date -------------------------- date ------------------------- date -------------------------- date --------------------------- dear ----------------- we received your letter dated date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_domestic_trust qdot election with respect to certain property_passing_to_spouse from decedent’s estate as well as an extension of time to assign certain property to a qdot according to the facts submitted decedent a united_states citizen died testate on date survived by his spouse spouse a resident_of_the_united_states and a citizen of country spouse is not a united_states citizen decedent’s will dated date was admitted to probate on date under the terms of articles second third and fourth of decedent’s will various specific bequests and devises passed outright to spouse under article sixth one-third plr-118077-06 of the residuary_estate passed for the benefit of spouse in the form of a_trust intended to qualify as a qualified_domestic_trust qdot described in sec_2056a decedent’s qdot further decedent’s interest in a joint bank account held with spouse passed to her as well as the proceeds of an insurance_policy on decedent’s life that was included in the gross_estate h a cpa and the executor of decedent’s estate prepared decedent’s form_706 and filed the return on date within year of the due_date of form_706 on the return h did not claim a marital_deduction or make an election under sec_2056a on date within year of the due_date of form_706 in accordance with sec_2056 spouse created a qdot spouse’s qdot with spouse and j as trustees j is the u s trustee of spouse’s qdot pursuant to the requirements of sec_20_2056a-1 on the same date spouse irrevocably assigned to spouse’s qdot all of spouse’s interest in the outright bequests passing_to_spouse under articles second third and fourth of decedent’s will spouse also irrevocably assigned to spouse’s qdot all of spouse’s interest in the joint bank account and insurance_policy proceeds of decedent’s estate it is represented that to date no distributions have been made to any beneficiary h requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to assign the assets passing_to_spouse under articles second third and fourth of decedent’s will and all of spouse’s interest in decedent’s non-testamentary assets to spouse’s qdot h also requests an extension of time to make a qdot election with respect to spouse’s qdot h also requests and extension of time to make a qdot election with respect to the assets passing to decedent’s qdot under article sixth of decedent’s will sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 however sec_2056 provides that sec_2056 will not apply to any property passing to the surviving_spouse in a qualified_domestic_trust qdot under sec_2056a in order for a_trust to qualify as a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen of plr-118077-06 the united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure the collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot under sec_2056 and sec_20_2056a-4 of the estate_tax regulations if an interest in property passes outright from a decedent to a noncitizen surviving_spouse either by testamentary bequest or devise by operation of law or pursuant to an annuity or other similar plan or arrangement and such property interest otherwise qualifies for a marital_deduction except that it does not pass in a qdot then solely for purposes of sec_2056 the property is treated as passing to the surviving_spouse in a qdot if the property interest is assigned to a qdot under an enforceable and irrevocable written assignment made on or before the date on which the return is filed and on or before the last date prescribed by law that the qdot election may be made under sec_2056 and sec_20_2056a-3 the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable no election may be made if the return is filed more than year after the due_date of the return under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time plr-118077-06 until days after the receipt of this letter is granted to assign the assets that pass under articles second third and fourth of decedent’s will as well as all of spouse’s interest in decedent’s non-probate assets to a qdot h is also granted an extension of time to make the qdot election with respect to the assets passing under articles second third and fourth of decedent’s will and the non-testamentary assets assigned by spouse to spouse’s qdot as well as the assets passing to decedent’s qdot under article sixth of decedent’s will the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that if may not be used or cited as precedent sincerely william p o’shea associate chief_counsel passthroughs special ------------- -------------- enclosures copy of this letter copy of this letter sec_6110 purpose
